Third District Court of Appeal
                               State of Florida

                            Opinion filed June 8, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-600
                         Lower Tribunal No. 13-18824
                             ________________


                                 Felix Rivera,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Ariana Fajardo
Orshan and Veronica A. Diaz, Judges.

      Carlos J. Martinez, Public Defender, and Natasha Baker-Bradley, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Keri T. Joseph, Assistant Attorney
General, for appellee.


Before WELLS, EMAS and FERNANDEZ, JJ.

      EMAS, J.
      We affirm the judgment and sentence below, and decline appellant’s

invitation to address on direct appeal the merits of his claim of ineffective

assistance of trial counsel. See Bruno v. State, 807 So. 2d 55, 63 (Fla. 2001)

(noting that, as a general rule, a claim of ineffective assistance of trial counsel

cannot be raised on direct appeal); Desire v. State, 928 So. 2d 1256, 1257 (Fla. 3d

DCA 2006) (recognizing that “[a]s a general rule, claims of ineffective assistance

of counsel are not ordinarily cognizable on direct appeal. The exception is when

the error is apparent on the face of the record, which is rarely the case.”) We do so

without prejudice for appellant to file a timely and proper motion for post-

conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, and

express no opinion on the merits of any such motion.

      Affirmed.




                                         2